UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 THE TRAVELERS INDEMNITY COMPANY, :
                                              Plaintiff,      :
                                                              :    21 Civ. 2510 (LGS)
                            -against-                         :
                                                              :         ORDER
 JAVIER PATINO et al.,                                        :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, the initial pre-trial conference in this matter is scheduled for May 13, 2021,

at 11:00 a.m.

         WHEREAS, pursuant to the Individual Rules, the parties were required to file a joint

letter and proposed case management plan by May 6, 2021.

         WHEREAS, the parties did not their joint letter and proposed case management plan. It is

hereby

         ORDERED that, if Plaintiff is in communication with Defendants, the parties shall file

the joint letter and proposed case management plan as soon as possible and no later than noon on

May 10, 2021. If Defendants refuse to cooperate in the preparation of these documents, Plaintiff

shall prepare and file them. If Plaintiff is not in communication with Defendants, as soon as

possible and no later than noon on May 10, 2021, Plaintiff shall file a letter (i) summarizing its

efforts to contact Defendants and (ii) requesting adjournment of the initial pretrial conference.

Dated: April 27, 2021
       New York, New York
